Case 18-32805-sgj7 Doc 101 Filed 11/20/19   Entered 11/20/19 15:55:46   Page 1 of 10
Case 18-32805-sgj7 Doc 101 Filed 11/20/19   Entered 11/20/19 15:55:46   Page 2 of 10
Case 18-32805-sgj7 Doc 101 Filed 11/20/19   Entered 11/20/19 15:55:46   Page 3 of 10
Case 18-32805-sgj7 Doc 101 Filed 11/20/19   Entered 11/20/19 15:55:46   Page 4 of 10
Case 18-32805-sgj7 Doc 101 Filed 11/20/19   Entered 11/20/19 15:55:46   Page 5 of 10
                                                       Case 18-32805-sgj7 Doc 101 Filed 11/20/19                                                                      Entered 11/20/19 15:55:46                                   Page 6 of 10




                                                                                                                                                      Divine Dining LLC
                                                                                                                                                       Cash Summary


                                                                   Aug-18           Sep-18            Oct-18           Nov-18         Dec-18       Jan-19       Feb-19       Mar-19       Apr-19        May-19       Jun-19         Jul-19       Aug-19       Sep-19             Oct-19

          Beginning Balance                                        14,621.20        21,772.19          60,066.39        79,194.79     110,917.61   114,168.72   148,490.41   318,914.70   186,004.51    184,649.32   178,305.89     177,363.22   176,991.05   183,426.27           41,848.33

          CASH RECEIPTS
                Deposits 0742 (Cash deposits)                                       13,178.79          46,144.71       48,232.87       44,743.19    40,245.70    74,015.44    25,000.00          -               -            -              -     6,481.01      104.52                    -
                Deposits 0742 (Transfer from 2156)                                  71,250.00          72,000.00       33,620.00             -            -            -            -         373.20             -            -              -          -           -                      -
                Deposits 0742 (Worldpay) Note 1                                                              -         45,917.68       71,447.63    81,979.65    76,296.59    15,012.63          -               -            -              -          -           -                      -
                Deposits 2156 (cash deposits)                       7,284.99        76,015.37                -               -               -            -            -            -            -               -            -              -          -           -                      -
                Deposits 2156 (WorldPay)                                             5,632.98          81,788.96       25,538.50             -            -            -            -            -               -            -              -          -           -                      -
                Withdrawals 2156 (transfer to 0742)                                (71,250.00)        (72,000.00)     (33,620.00)            -            -            -            -        (373.20)            -            -              -          -           -                      -
                Process from Asset Sale                                  -                -                  -               -               -            -     128,912.49          -            -               -            -              -          -           -                      -
             Total Cash Receipts                                   21,906.19        94,827.14         127,933.67      119,689.05      116,190.82   122,225.35   279,224.52    40,012.63          -               -            -              -     6,481.01      104.52                    -


          CASH DISBURSEMENTS
             Trust Expenses (Note 2)
                ABC Lawn Care                                             -               -                86.97            86.97          86.97        86.97        86.97        86.97         -             -            -                 -            -          -                     -
                Adelphi Group Ltd                                         -          7,500.00           7,500.00         7,500.00      19,254.42          -      11,754.42    17,017.60         -             -            -                 -            -          -                     -
                ARAMARK UNIFORM SERVICES                                  -            331.08             359.90           546.27         465.79       526.45       397.96          -         93.99           -            -                 -            -          -                     -
                Atmos Energy                                              -            355.73             126.86           258.29            -         532.34       574.94          -           -             -            -                 -            -          -                     -
                Bank Fee                                                35.00            8.00              41.00            35.00          35.00        35.00        50.00        35.00         -             -            -                 -            -          -                     -
                Bassham                                                   -         16,991.80          43,337.28        32,501.30      40,511.70    38,096.78    38,442.65          -           -             -            -                 -            -          -                     -
                Cardona Foods, Inc.                                       -          2,973.00           2,729.40         3,857.70       3,121.20     1,503.90     5,832.60          -           -             -            -                 -            -          -                     -
                City of Irving                                            -            440.56                -             799.80       1,399.80        90.26     1,037.07     3,530.41         -          399.22          -                 -            -          -                     -
                Dallas County                                             -               -                  -                -              -            -            -       3,151.20         -             -            -                 -            -          -                     -
                Delta P Filteration Services                              -               -                  -             163.84         163.84          -         163.84          -           -             -            -                 -            -          -                     -
                GoDaddy                                                   -            307.20             127.66              -              -            -            -            -           -             -            -                 -            -          -                     -
                Hartford                                                  -            220.75           1,092.95         1,092.95       1,092.95     1,092.95     1,654.95     1,092.95      872.20        872.20       872.20               -            -          -                     -
                Humanity.com                                              -               -               756.00              -              -            -            -            -           -             -            -                 -            -          -                     -
                Intuit QuickBooks                                         -            214.49              37.31              -            37.31        37.31          -            -           -             -            -                 -            -          -                     -
                International Sureties, LTD                               -               -                  -                -              -            -            -            -           -          118.00          -                 -            -          -                     -
                Marshall Law                                              -               -                  -                -              -            -            -            -           -             -            -                 -            -    44,760.24                   -
                Kimbrough Fire Extinguisher                               -               -                  -             158.08            -            -            -            -           -             -            -                 -            -          -                     -
                Lain, Faulkner & Co                                       -               -                  -                -              -            -            -            -           -             -            -                 -            -    46,767.07                   -
                Lain, Faulkner & Co - Trustee                             -               -                  -                -              -            -            -            -           -             -            -                 -            -    50,109.36                   -
                Mark Ondras -Plumbing and Sewer
                Services                                                 -                -                  -                -              -            -         119.50            -          -             -           -              -            -             -                    -
                Moore Disposal Inc                                       -             530.25             530.25           530.25         530.25       530.25       530.25                       -             -           -              -            -             -                    -
                NCR                                                      -                -               302.21           302.21         302.21       302.21       302.21       302.21          -             -           -              -            -             -                    -
                NuCO2                                                    -             178.62             163.57           192.03          81.11       278.60        86.79          -            -             -           -              -            -             -                    -
                Payroll                                                  -          14,422.95          35,793.29        27,368.43      33,125.05    30,899.83    30,923.54    11,080.75          -             -           -              -            -             -                    -
                Protection 1 ADT                                         -                -                45.41           100.56            -          45.41        45.41        45.79        41.41         49.78       45.79          45.79        45.79         45.79                45.79
                QuickBooks                                               -                -                  -              37.31            -            -            -            -            -             -           -              -            -             -                    -
                Roto Rooter                                              -                -                  -                -              -         474.60          -            -            -             -           -              -            -             -                    -
                R & S Franchising                                        -                -                  -                -              -            -            -      50,131.59          -             -           -              -            -             -                    -
                Sentex                                                 99.00              -               198.00            99.00          99.00        99.00          -         198.00          -             -           -              -            -             -                    -
                Southwaste                                               -                -               202.37              -              -         307.67          -            -            -             -           -              -            -             -                    -
                Spectrio                                                 -                -                29.23            58.46          29.23        29.23        29.23          -            -           29.23         -              -            -             -                    -
                Spectrum                                                 -             516.43             517.08           517.08         516.99       516.96       200.43          -            -             -           -              -            -             -                    -
                Stanley Works                                            -                -               540.13              -              -            -            -            -            -             -           -              -            -             -                    -
                Tax (Sales)                                              -           8,660.23           9,485.87        10,152.58      10,095.53    10,865.92    10,033.14     9,174.83          -             -           -              -            -             -                    -
                Texoma Cash Register                                     -             791.85                -                -           791.85          -            -            -            -             -           -              -            -             -                    -
                Town East Heating                                        -                -                  -             588.61            -            -            -            -            -             -           -              -            -             -                    -
                Trust BackFlow                                           -                -                  -                -           180.00          -            -            -            -             -           -              -            -             -                    -
                TXU                                                      -           2,090.00           4,802.53         1,019.51       1,019.51     1,552.02     1,479.33          -            -             -           -              -            -             -                    -
                US Trustee                                               -                -                  -                -              -            -       4,875.00          -            -        4,875.00         -           326.38          -             -                    -
                Web Host Agents                                          -                -                  -                -              -            -         180.00          -            -             -           -              -            -             -                    -
                Worldpay                                                 -                -                  -                -              -            -            -       2,075.52       347.59           -         24.68            -            -             -                    -
                Chargeback - Breakup Fee                                 -                -                  -                -              -            -            -      75,000.00          -             -           -              -            -             -                    -
                                                                      134.00        56,532.94         108,805.27        87,966.23     112,939.71    87,903.66   108,800.23   172,922.82     1,355.19      6,343.43      942.67         372.17        45.79    141,682.46                45.79


          ENDING CASH BALANCE                                      21,772.19        60,066.39          79,194.79      110,917.61      114,168.72   148,490.41   318,914.70   186,004.51   184,649.32    178,305.89   177,363.22     176,991.05   183,426.27    41,848.33           41,802.54


                  Note 1: Includes collections of sales accruing port sale (relating to closing adjustment).

                  Note 2: Certain of the following expenses paid related to post-sale time period (relating to closing adjustment).




L:\Data\CLIENT\DD1413\MOR\10.2019\10.2019 Cash Recon                                                                                                                                                                                                                       Prepared by Lain, Faulkner & Co., P.C.
Case 18-32805-sgj7 Doc 101 Filed 11/20/19     Entered 11/20/19 15:55:46    Page 7 of 10




                                    Exhibit A



Explanation to Question # 2:
On February 25, 2019, the United States Bankruptcy Court for the Northern District of
Texas approved and executed the sale of Divine Dining, LLC to Lonestar Fast Foods,
LLC. The sale closed on February 26, 2019.
Case 18-32805-sgj7 Doc 101 Filed 11/20/19     Entered 11/20/19 15:55:46    Page 8 of 10




                                    Exhibit B


Explanation to Question # 11, 12, 13:
On February 25, 2019, the United States Bankruptcy Court for the Northern District of
Texas approved and executed the sale of Divine Dining, LLC to Lonestar Fast Foods,
LLC. The sole member of Lonestar Fast Foods, LLC is the 50% member of the debtor.
At the date of sale, all employees were transferred to the new owner and the insurance
policy was cancelled by the trustee.
          Case 18-32805-sgj7 Doc 101 Filed 11/20/19                         Entered 11/20/19 15:55:46             Page 9 of 10




        DIVINE DINING LLC BANKRUPTCY                                              Speak to a dedicated business solutions expert
                                                                                  at 1-888-755-2172 — a one-stop number for
        JASON A RAE TRUSTEE                                                       both your business and personal needs.
        400 N ST PAUL STE 600
        DALLAS TX 75201




ACCOUNT SUMMARY                             FOR PERIOD OCTOBER 01, 2019 - OCTOBER 31, 2019



Previous Balance 09/30/19                                 $41,848.33        Number of Days in Cycle                                 31
0 Deposits/Credits                                             $0.00        Minimum Balance This Cycle                      $41,802.54
1 Checks/Debits                                             ($45.79)        Average Collected Balance                       $41,811.40
Service Charges                                                $0.00
Ending Balance 10/31/19                                   $41,802.54

ACCOUNT DETAIL                     FOR PERIOD OCTOBER 01, 2019            - OCTOBER 31, 2019


Date             Description                                           Deposits/Credits    Withdrawals/Debits         Resulting Balance
10/07      ACH Withdrawal PROTECTIONONE                                                                    $45.79              $41,802.54
           PAYMENT 100719 DIVINE DINING, LLC
           956424311
Total                                                                             $0.00                   $45.79
.....




                                                          Thank you for banking with us.                                    PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
Case 18-32805-sgj7 Doc 101 FiledAn11/20/19     Entered
                                   Important Message     11/20/19
                                                     to Our Clients 15:55:46                               Page 10 of 10

                              What should I do if I find an error or problem on my statement?


  In case of error or questions about your electronic transfers telephone us at 1-888-755-2172 or write us at Capital
  One, N.A., 7933 Preston Rd. Plano, Texas 75024, Attn: Customer Service Center as soon as you can, if you think your
  statement or receipt is wrong or if you need more information about a transfer on the statement or receipt.

  For small business accounts: Please refer to your Electronic Fund Transfer Agreement/Disclosure for additional
  information.

  For consumer accounts: We must hear from you no later than 60 days after we sent you the FIRST statement on which
  the error or problem appeared.
     1. Tell us your name and account number (if any).
     2. Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is
          an error or why you need more information.
     3. Tell us the dollar amount of the suspected error.

 We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do
 this, we will credit your account for the amount you think is in error, so that you will have the use of the money during
 the time it takes us to complete our investigation.




                                                                                                                       PAGE 2 OF 2



                                                                                                                  PSI: 0 / SHC: 0 / LOB :S
